Name: Commission Regulation (EEC) No 3310/86 of 30 October 1986 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy;  means of agricultural production
 Date Published: nan

 No L 305/28 Official Journal of the European Communities 31 . 10 . 86 COMMISSION REGULATION (EEC) No 3310/86 of 30 October 1986 on the Community recording of market prices on the basis of the scale for the classification of carcases of adult bovine animals carcases of adult bovine animals shall be carried out each week and shall relate to the following conformation and fat cover classes for the five categories specified in Article 3 ( 1 ) of Regulation (EEC) No 1208/81 : (a) carcases of uncastrated male animals of less than two years of age : U 2, U 3, R 2, R 3, O 2, O 3 ; (b) carcases of other uncastrated male animals : R 3 ; (c) carcases of castrated male animals : U 2, U 3, U 4, R 3, R 4, O 3, O 4 ; (d) carcases of female animals that have calved : R 3, R 4, O 2, O 3, O 4, P 2, P 3 ; (e) carcases of other female animals : U 2, U 3, R 2, R 3, R 4, O 2, O 3 , O 4. 2. For the purposes of this Regulation, the territory of the United Kingdom shall comprise two regions, Great Britain and Northern Ireland. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1202/82 of 18 May 1982 on the implementation of the Commu ­ nity scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector ('), as last amended by Regulation (EEC) No 869/84 (2), and in particular Article 2 thereof, Whereas, pursuant to Regulation (EEC) No 1202/82, prices have been recorded since 28 June 1982 using the Community scale for the classification of carcases of adult bovine animals introduced by Council Regulation (EEC) No 1208/81 (3) ; whereas Commission Regulation (EEC) No 563/82 (4), as last amended by Regulation (EEC) No 3402/85 (*), lays down detailed rules for the application of the said Regulation for the recording of market prices ; whereas Commission Regulation (EEC) No 1557/82 of 17 June 1982 on the Community recording of market prices on the basis of the scale for the classification of adult bovine animals ( ®) lays down detailed rules on the record ­ ing and communication of market prices ; Whereas, in view of progress made in the application of the scale and in the light of experience, these rules should be revised ; whereas, in particular, changes should be made in the method used for calculating average Community prices ; whereas, in particular, Spanish prices should be made comparable with prices in the Member States of the Community as constituted on 31 December 1985 ; whereas, for this purpose, the Spanish prices should be increased by the accession compensatory amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . Recording of market prices at the national level or, in the case of the United Kingdom, at regional level , shall be undertaken in accordance with the following rules : (a) prices shall be recorded in quotation centres deter ­ mined by each Member State ; these prices shall be representative of production in the Member State as a whole and shall relate to a significant number of carcases ; (b) the weekly recording of prices shall relate to prices on a deadweight basis noted during the previous week ; (c) prices shall be communicated by class and expressed in national currency, corrections required under Article 1 (3) of Regulation (EEC) No 563/82 having already been made ; (d) prices communicated pursuant to (c) in respect of the United Kingdom shall be corrected, as necessary, by the amount of the slaughter premium granted in that Member State for certain beef cattle . 2. Member States shall communicate the prices recorded in accordance with this Article to the Commis ­ sion each week by Thursday noon at the latest. HAS ADOPTED THIS REGULATION : Article 1 1 . National and Community recording of market prices on the basis of the scale for the classification of (') OJ No L 140, 20 . 5. 1982, p. 35. 0 OJ No L 90, 1 . 4. 1984, p. 32. (3) OJ No L 123, 7 . 5. 1981 , p. 3 . (&lt;) OJ No L 67, 11 . 3 . 1982, p. 23. 0 OJ No L 322, 3 . V2. 1985, p. 14. ( «) OJ No L 172, 18 . 6 . 1982, p. 19 . 31 . 10 . 86 Official Journal of the European Communities No L 305/29 3 . Where, in exceptional circumstances or for reasons of seasonality of supply, prices relating to a significant number of carcases of one or more qualities cannot be recorded in a Member State or region, the Commission may use the last prices recorded for the said quality of qualities before this occurrence ; where such a situation continues for more than two consecutive weeks, the Commission may decide on the temporary elimination of the quality of qualities in question for price reporting purposes and on the temporary redistribution of the weighting or weightings allocated to those qualities. Article 3 1 . For a given category ; (a) the average Community price for each of the confor ­ mation and fatness classes listed in Article 1 ( 1 ) shall be the weighted average of the national market prices recorded for that class ; however, for the purposes of calculating that weighted average, Spanish market prices shall be increased by the accession compensa ­ tory amount. Weighting shall be based on the propor ­ tion of quantities of that class slaughtered in each Member State to total Community slaughterings of that class ; (b) the average Community price for each conformation class shall be the weighted average of the average Community prices for the fatness classes which constitute that conformation class ; weighting shall be based on the proportion of slaughterings of each fatness class to total slaughterings of that conforma ­ tion class in the Community ; (c). the average Community price shall be the weighted average of the average Community prices referred to in (a) ; weighting shall be based on the proportion of the quantities slaughtered in each class referred to in (a) to total Community slaughterings in the category. 2. The average Community price for all categories together shall be the weighted average of the average prices referred to in paragraph 1 (c) ; that weighting shall be based on the proportion of each category to total slaughterings of adult bovine animals in the Community. 3 . The weighting factors shall be revised periodically to take into account trends recorded at national and Community levels . Article 4 Regulation (EEC) No 1557/82 is hereby repealed . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to prices recorded from the week beginning 3 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1986. For the Commission Frans ANDRIESSEN Vice-President